Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2020. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is considered by the examiner.


Claim Status
Claims 1-21 are pending.
Claims 1 and 9 & 17 are rejected twice below

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3	Claims 1, 9, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schweitzer’854 et al. (US 2013/0096854 A1).

    PNG
    media_image1.png
    801
    792
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    759
    773
    media_image2.png
    Greyscale

4	Regarding to claim 1, Schweitzer’854 discloses a method, comprising: 
receiving, via an intelligent electronic device (IED) (FIG.1 & 9 Item 102 & 104 discloses IEDs 102 and 104 may obtain electric power system information using current transformers (CTs) 116 and 120 in Paragraph [0360]);, an input signal indicating a local electrical condition of a power line (FIG.1-5 & 9 Item 502 discloses 502, a reference train of traveling waves may be measured during a reference event in Paragraph [0070]);
detecting, via the IED, traveling waves caused by an event, wherein the traveling waves are detected based at least in part on the local electrical condition of the power line (FIG.1 & 9 Item 506 discloses step 506 a transmission line may be monitored for traveling waves in Paragraph [0072]);
identifying, via the IED, the event as a low-energy event (FIG.1, 4D, 5, & 9 Item 508 discloses At Step 508 an unplanned event or uncontrolled event monitored on  a transmission line for traveling waves, it may be determined whether any traveling waves originate from an uncontrolled event  in Paragraph [0059-0060 & 0074])  based at least in part on the event not being associated with a fault on the power line (FIG.1, 4D, 5, & 9 Item 508 discloses At Step 508 an uncontrolled event not detected  method step 506 repeated until  an uncontrolled event is detected and identified in step 510 in Paragraph [0059-0060 & 0074])  and
generating, via the IED, a location of the low-energy event on the power line based at least in part on the traveling waves (FIG.1 & 9 Item 516 discloses At 516, a location of the uncontrolled event may be determined based on the unmatched traveling wave in Paragraph [0075]).

5	Regarding to claim 9, Schweitzer’854 discloses an intelligent electronic device (IED) (FIG.1-5 & 9 Item 100 discloses IEDs 102 and 104 may obtain electric power system information using current transformers (CTs) 116 and 120 in Paragraph [0360]) configured to monitor a power line (FIG.1-5 & 9 Item 106 discloses conductor 106 such as a transmission line connecting two nodes in Paragraph [035]) comprising: 
an input configured to receive an input signal indicating a local electrical condition of the power line (FIG.1-5 & 9 Item 102 and 104  discloses IEDs 102 and 104 may obtain electric power system information using current transformers (CTs) 116 and 120 in Paragraph [035]);
memory (FIG.1-5 & 9 Item 504 or 746 discloses 504, a 504, a representation of the reference train may be stored I n Paragraph [0071]); and
one or more processors (FIG.1-5 & 9 Item 504 or 724 discloses processor 724 may be configured to perform various algorithms and calculations described herein n Paragraph [0083]), operatively coupled to the memory (FIG.1-5 & 9 Item 504 or 746), wherein the one or more processors (FIG.1-5 & 9 Item 504 or 724) are configured to execute instructions stored on the memory to cause operations comprising: 
obtaining an indication that traveling waves caused by an event were detected on the power line based at least in part on the local electrical condition of the power line (FIG.1-5 & 9 Item 502 discloses 502, a reference train of traveling waves may be measured during a reference event in Paragraph [0070]);
identifying the event as a low-energy event (FIG.1, 4D, 5, & 9 Item 508 discloses At Step 508 an unplanned event or uncontrolled event monitored on  a transmission line for traveling waves, it may be determined whether any traveling waves originate from an uncontrolled event  in Paragraph [0059-0060 & 0074])  based at least in part on the event not being associated with a fault presently on the power line (FIG.1 & 9 Item 506 discloses step 506 a transmission line may be monitored for traveling waves in Paragraph [0072]); and
determining a location of the low-energy event on the power line based at least in part on the traveling waves (FIG.1 & 9 Item 516 discloses At 516, a location of the uncontrolled event may be determined based on the unmatched traveling wave in Paragraph [0075]).

6	Regarding to claim 17, Schweitzer’854 discloses a non-transitory, computer-readable medium comprising instructions configured to be executed by one or more processors to cause operations comprising: 
obtaining an indication that traveling waves caused by an event are detected on a power line based at least in part on a local electrical condition of the power line (FIG.1-5 & 9 Item 502 discloses 502, a reference train of traveling waves may be measured during a reference event in Paragraph [0070]);
identifying the event as a low-energy event (FIG.1, 4D, 5, & 9 Item 508 discloses At Step 508 an unplanned event or uncontrolled event monitored on  a transmission line for traveling waves, it may be determined whether any traveling waves originate from an uncontrolled event  in Paragraph [0059-0060 & 0074])  based at least in part on the event not being associated with a fault on the power line (FIG.1, 4D, 5, & 9 Item 508 discloses At Step 508 an uncontrolled event not detected  method step 506 repeated until  an uncontrolled event is detected and identified in step 510 in Paragraph [0059-0060 & 0074])  ; and
determining a location of the low-energy event on the power line based at least in part on the traveling waves (FIG.1 & 9 Item 516 discloses At 516, a location of the uncontrolled event may be determined based on the unmatched traveling wave in Paragraph [0075]).

    PNG
    media_image3.png
    845
    691
    media_image3.png
    Greyscale

7.	Claims 1-14, 16,-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schweitzer et al. (US 2016/0077149 A1).

8	Regarding to claim 1, Schweitzer discloses a method, comprising: 
receiving, via an intelligent electronic device (IED) (FIG.1 & 9 Item 102 & 104 discloses IEDs 102 and 104 may obtain electric power system information using current transformers (CTs) 116 and 120 in Paragraph [0044]) an input signal indicating a local electrical condition of a power line (FIG.1-5 & 10-12 Item 1002 discloses receiving electric power system signals at 1002 in Paragraph [0123]);
detecting, via the IED, traveling waves caused by an event, wherein the traveling waves are detected based at least in part on the local electrical condition of the power line (FIG.1-5 & 10-12 Item 1004 discloses calculating therefrom incremental quantities (e.g., ΔiZ and Δv) at 1004. Based on the incremental qualities, method 1000 in Paragraph [0123]);
identifying, via the IED, the event as a low-energy event (FIG.1-5 & 10-12 Item 1012 discloses If the fault is a forward fault, at 1012, low energy event is considered when forward fault is not found  continuing to  step 1020 determine whether the fault is within the zone of protection in Paragraph [0124]) based at least in part on the event not being associated with a fault on the power line (FIG.1-5 & 10-12 Item 1020 discloses If the fault is determined to be within the zone of protection, at 1020, the fault may be cleared at 1022 in Paragraph [0124]) and
generating, via the IED, a location of the low-energy event on the power line based at least in part on the traveling waves (FIG.1-5 & 10-12 Item 1214 discloses If, however, the method determines that the fault is in the forward direction at 1214, method 1200 proceeds to forward the fault direction information to a remote relay at 1216. in Paragraph [0075]).

9	Regarding to claim 2, Schweitzer discloses the method of claim 1, wherein the traveling waves comprise 
a local traveling wave detected from monitoring the local electrical condition and a remote traveling wave detected from monitoring a remote electrical condition (FIG.1 & 10-12 Item 112 & 114 discloses Local and remote terminals 112 and 114 may be buses in a transmission system supplied by generators 116 and 118 in Paragraph [0043]), wherein the method comprises: 
receiving a communication signal indicating a remote electrical condition of the power line measured from another IED (FIG.1-5 & 10-12 Item 1002 discloses receiving electric power system signals at 1002 in Paragraph [0123]); and
determining the location of the low-energy event on the power line (FIG.1-5 & 10-12 Item 1012 discloses If the fault is a forward fault, at 1012, low energy event is considered when forward fault is not found  continuing to  step 1020 determine whether the fault is within the zone of protection in Paragraph [0124]) based at least in part on a difference between a time at which the IED detected the local traveling wave from monitoring the local electrical condition and a time at which the other IED received a remote traveling wave from monitoring the remote electrical condition (FIG.1-5 & 10-12 Item 1216 discloses remote relay may utilize the information in connection with determining whether the fault is within a zone of protection.in Paragraph [0127]).

10	Regarding to claim 3, Schweitzer discloses the method of claim 1, comprising: 
determining, from a table of low-energy event counters for bins of the power line, which bin corresponds to the location(FIG.1-5 & 10-12 Item 1004 discloses calculating therefrom incremental quantities (e.g., ΔiZ and Δv) at 1004 in Paragraph [0123]);
incrementing the low-energy event counter of the bin in the table corresponding to the location (FIG.1-5 & 10-12 Item 1006 discloses based on the incremental qualities, method 1000 may then determine the fault type at 1006 in Paragraph [0123]); and
storing the table with the incremented counter in memory of the IED (FIG.1-5 & 10-12 Item 1010 discloses direction (forward or reverse) to the fault may then be determined at 1010 using the operating quantities shown in Table 1 in Paragraph [0123]);.

11	Regarding to claim 4, Schweitzer discloses the method of claim 3, comprising: 
receiving a user selection of a line monitoring alarm threshold (FIG.1-5 & 10-12 Item 1002 discloses receiving electric power system signals at 1002 in Paragraph [0123]);
comparing the low-energy event counter of the bin to the line monitoring alarm threshold (FIG.1-5 & 10-12 Item 1012 discloses If the fault is a forward fault, at 1012, low energy event is considered when forward fault is not found  continuing to  step 1020 determine whether the fault is within the zone of protection in Paragraph [0124]); and
providing an alarm to notify an operator when the low-energy event counter exceeds the line monitoring alarm threshold (FIG.1-5 & 10-12 Item 1012 discloses accumulated data is subsequently stored for further statistical analysis and alarming purposes in Paragraph [0147]).

12	Regarding to claim 5, Schweitzer discloses the method of claim 1, comprising: 
receiving, from a central monitoring station, a request for a table of low-energy events (FIG.1-5 & 10-12 Item 1002 discloses receiving electric power system signals at 1002 in Paragraph [0123]); and
upon receiving the request, sending the table to the central monitoring station FIG.1-5 & 10-12 Item 1012 discloses accumulated data is subsequently stored for further statistical analysis and alarming purposes in Paragraph [0147]).

13	Regarding to claim 6, Schweitzer discloses the method of claim 1, comprising determining that the low-energy event is on the same power line as the IED and another IED (FIG.1-5 & 10-12 Item 1012 discloses If the fault is a forward fault, at 1012, low energy event is considered when forward fault is not found continuing to step 1020 determine whether the fault is within the zone of protection in Paragraph [0124]).

14	Regarding to claim 7, Schweitzer discloses the method of claim 1, comprising: 
performing a protective action that affects at least one connection of the power system when the traveling waves are associated with a fault event FIG.1-5 & 10-12 Item 1012 discloses the fault is a forward fault continue to end of program fault identified  in Paragraph [0124]).; and
performing a monitoring action, which does not affect any connections of the power system, when the traveling waves are associated with a low-energy event (FIG.1-5 & 10-12 Item 1012 discloses low energy event is considered when forward fault is not found continuing to step 1020 determine whether the fault is within the zone of protection in Paragraph [0124]).
15	Regarding to claim 8, Schweitzer discloses the method of claim 1, wherein the traveling waves are caused by a pre-fault event that is a precursor of subsequent fault (FIG.1-5 & 10-12 Item 306 discloses faulted electrical network 300 c as an equivalent of the sum of a pre-fault network 300 a and a fault network 300 in Paragraph [0063]).


16	Regarding to claim 9, Schweitzer discloses an intelligent electronic device (IED) configured to monitor a power line, comprising: 
an input configured to receive an input signal indicating a local electrical condition of the power line (FIG.1 & 9 Item 102 & 104 discloses IEDs 102 and 104 may obtain electric power system information using current transformers (CTs) 116 and 120 in Paragraph [044]);
memory (FIG.1 & 9 Item 102 & 104 discloses IEDs 102 and 104) may refer to any microprocessor-based device (processor includes a memory) in Paragraph [044]); and
one or more processors operatively coupled to the memory (FIG.1 & 10-12 Item 102 & 104 discloses IEDs 102 and 104) may refer to any microprocessor-based device (processor includes a memory) in Paragraph [044]), wherein the one or more processors are configured to execute instructions stored on the memory to cause operations comprising: 
obtaining an indication that traveling waves caused by an event were detected on the power line based at least in part on the local electrical condition of the power line (FIG.1-5 & 10-12 Item 1002 discloses receiving electric power system signals at 1002 in Paragraph [0123]);
identifying the event as a low-energy event (FIG.1-5 & 10-12 Item 1012 discloses If the fault is a forward fault, at 1012, low energy event is considered when forward fault is not found  continuing to  step 1020 determine whether the fault is within the zone of protection in Paragraph [0124]) based at least in part on the event not being associated with a fault presently on the power line (FIG.1-5 & 10-12 Item 1004 discloses calculating therefrom incremental quantities (e.g., ΔiZ and Δv) at 1004. Based on the incremental qualities, method 1000 in Paragraph [0123]) and
determining a location of the low-energy event on the power line based at least in part on the traveling waves (FIG.1-5 & 10-12 Item 1214discloses If, however, the method determines that the fault is in the forward direction at 1214, method 1200 proceeds to forward the fault direction information to a remote relay at 1216. in Paragraph [0075]).

17	Regarding to claim 10, Schweitzer discloses an IED of claim 9, wherein the one or more processors are configured to execute instructions to cause operations comprising: 
determining, from a table of low-energy event counters for bins on the power line, which bin corresponds to the location (FIG.1-5 & 10-12 Item 1012 discloses If the fault is a forward fault, at 1012, low energy event is considered when forward fault is not found continuing to step 1020 determine whether the fault is within the zone of protection in Paragraph [0124]); and
Incrementing the counter of the bin in the table corresponding to the location; and
storing the table with the incremented counter in the memory of the IED (FIG.1-5 & 10-12 Item 1006 discloses based on the incremental qualities, method 1000 may then determine the fault type at 1006 in Paragraph [0123]);.

18	Regarding to claim 11, Schweitzer discloses an IED of claim 9, wherein the memory comprises both non-volatile memory and volatile memory, wherein the processor (FIG.1 & 10-12 Item 102 & 104 discloses IEDs 102 and 104) may refer to any microprocessor-based device (processor includes a memory) in Paragraph [044]) is configured to execute instructions to cause operations comprising: 
storing a table of low-energy event counters from the volatile memory into the non-volatile memory (FIG.1-5 & 10-12 Item 1012 discloses If the fault is a forward fault, at 1012, low energy event is considered when forward fault is not found  continuing to  step 1020 determine whether the fault is within the zone of protection in Paragraph [0124]); and
loading the table from the non-volatile memory into the volatile memory during start-up of the IED (FIG.1-5 & 10-12 Item discloses calculation of a fault and fault location may then be performed for specific fault type by using the correct voltage and current quantities as calculated using Table 1 in in Paragraph [0119]);.

19	Regarding to claim 12, Schweitzer discloses an IED of claim 9, comprising 
traveling wave disturbance detection circuitry configured to indicate that a traveling wave is detected on the power line and fault detection circuitry (FIG.1-5 & 10-12 Item 1012 discloses If the fault is identified as forward fault the fault is identified and located step 1012 Yes in Paragraph [0124]);configured to indicate that a fault has occurred on the power line, wherein the low-energy event comprises an event that causes the traveling wave disturbance detection circuitry to indicate detection of traveling waves but does not cause the fault detection circuitry to indicate detection of a fault (FIG.1-5 & 10-12 Item 1012 discloses If the fault is a forward fault, at 1012, low energy event is considered when forward fault is not found  continuing to  step 1020 determine whether the fault is within the zone of protection in Paragraph [0124]).

20	Regarding to claim 13, Schweitzer discloses an IED of claim 9, wherein the local electrical condition comprises current of the power line, wherein the one or more processors (FIG.1 & 10-12 Item 102 & 104 discloses IEDs 102 and 104) may refer to any microprocessor-based device (processor includes a memory) in Paragraph [044]) are configured to determine that the traveling waves are associated with the low-energy event by comparing measurements of the current to a current threshold (FIG.1-5 & 10-12 Item discloses calculation of a fault and fault location may then be performed for specific fault type by using the correct voltage and current quantities as calculated using Table 1 in in Paragraph [0119]).

21	Regarding to claim 14, Schweitzer discloses an IED of claim 9, wherein the traveling waves comprise 
a local traveling wave detected from monitoring the local electrical condition  (FIG.1-5, 9 &  10-12 Item 112 discloses a local terminal in Paragraph [043]); and a remote traveling wave detected from monitoring a remote electrical condition (FIG.1-5, 9 &  10-12 Item 114 discloses monitoring a remote electrical condition in Paragraph [043]);  , wherein the one or more processors (FIG.1 & 10-12 Item 102 & 104 discloses IEDs 102 and 104) may refer to any microprocessor-based device (processor includes a memory) in Paragraph [044]) are configured to executed instructions stored on the memory to cause operations comprising: 
receiving, via a communication link, a communication signal indicating a remote electrical condition of the power line measured from another IED (FIG.1-5 & 10-12 Item 1002 discloses receiving electric power system signals at 1002 in Paragraph [0123]); and
determining the location of the low-energy event (FIG.1-5 & 10-12 Item 1012 discloses If the fault is a forward fault, at 1012, low energy event is considered when forward fault is not found  continuing to  step 1020 determine whether the fault is within the zone of protection in Paragraph [0124]) on the power line based at least in part on a difference between a time at which the IED detected the local traveling wave from monitoring the local electrical condition and a time at which the other IED received a remote traveling wave from monitoring the remote electrical condition (FIG.1-5, 9 &  10-12 Item 114 discloses monitoring a remote electrical condition in Paragraph [043]).

22	Regarding to claim 16, Schweitzer discloses an IED of claim 9, wherein the one or more processors (FIG.1 & 10-12 Item 102 & 104 discloses IEDs 102 and 104) may refer to any microprocessor-based device (processor includes a memory) in Paragraph [044]) are configured to determine that the traveling waves are associated with a low-energy event when electrical conditions do not exceed a threshold after a predetermined period of time (FIG.1-5 & 10-12 Item 1012 discloses If the fault is a forward fault, at 1012, low energy event is considered when forward fault is not found  by comparing a value  to threshold continuing to  step 1020 determine whether the fault is within the zone of protection in Paragraph [0124]).


23	Regarding to claim 17, Schweitzer discloses a non-transitory, computer-readable medium comprising instructions configured to be executed by one or more processors (FIG.1 & 10-12 Item 102 & 104 discloses IEDs 102 and 104) may refer to any microprocessor-based device (processor includes a memory) in Paragraph [044]) to cause operations comprising: 
obtaining an indication that traveling waves caused by an event are detected on a power line based at least in part on a local electrical condition of the power line (FIG.1-5 & 10-12 Item 1012 discloses If the fault is identified as forward fault the fault is identified and located step 1012 Yes in Paragraph [0124]);
identifying the event as a low-energy event (FIG.1-5 & 10-12 Item 1012 discloses If the fault is a forward fault not identified at 1012, low energy event is considered when forward fault is not found continuing to step 1020 determine whether the fault is within the zone of protection in Paragraph [0124]) based at least in part on the event not being associated with a fault on the power line; and
determining a location of the low-energy event on the power line based at least in part on the traveling waves (FIG.1-5 & 10-12 Item 1214discloses If, however, the method determines that the fault is in the forward direction at 1214, method 1200 proceeds to forward the fault direction information to a remote relay at 1216. in Paragraph [0075]).

24	Regarding to claim 21, Schweitzer discloses a non-transitory, computer-readable medium of claim 17, wherein the one or more processors (FIG.1 & 10-12 Item 102 & 104 discloses IEDs 102 and 104) may refer to any microprocessor-based device (processor includes a memory) in Paragraph [044]) are configured to determine that the traveling waves are associated with a low-energy event (FIG.1-5 & 10-12 Item 1012 discloses If the fault is a forward fault, at 1012, low energy event is considered when forward fault is not found  continuing to  step 1020 determine whether the fault is within the zone of protection in Paragraph [0124]) when the electrical condition does not exceed a threshold after a predetermined period of time (FIG.1-5A ,5B & 10-12 discloses processor compares utilize adaptive operating thresholds in Paragraph [0080]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

25.	Claims 15 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schweitzer et al. (US 2016/0077149 A1) in view of Seminario et al. (US 2017/0063566 A1).

26	Regarding to claim 15, Schweitzer discloses an IED of claim 9, wherein the one or more processors (FIG.1 & 10-12 Item 102 & 104 discloses IEDs 102 and 104) may refer to any microprocessor-based device (processor includes a memory) in Paragraph [044]) are configured to cause operations comprising: 
However Schweitzer’ does not explicitly teach displaying, on a display of the IED, a prompt of potential settings to enable line monitoring of low-energy events;
receiving, via user inputs at the IED, one or more user settings selected from the potential settings; and
adjusting the IED to monitor low-energy events on the power line according to the user settings.
However, Seminario teaches displaying, on a display of the IED (FIG.1 & 10-12 Item 102 & 104 discloses IEDs 102 and 104) may refer to any microprocessor-based device (processor includes a memory) in Paragraph [044])., a prompt of potential settings to enable line monitoring of low-energy events;
receiving, via user inputs at the IED, one or more user settings selected from the potential settings (FIG.1 Item 20 22 & 50 discloses multimedia user interface  is for interacting with a user and for communicating events, such as alarms and instructions to the user in Paragraph [055]); and
adjusting the IED to monitor low-energy events on the power line according to the user settings (FIG.1 Item 20 & 22 discloses multimedia user interface is for interacting with a user and for communicating events, such as alarms and instructions to the user in Paragraph [055]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a calculating a fault location in an electric power transmission as taught by Schweitzer to further utilize a multimedia user interface as taught by Seminario in order to interacting with a user and for communicating events, such as alarms in Paragraph [0055]).


27	Regarding to claim 18, Schweitzer discloses the non-transitory, computer-readable medium of claim 17, comprising instructions configured to be executed by one or more processors to cause operations (FIG.1 & 10-12 Item 102 & 104 discloses IEDs 102 and 104) may refer to any microprocessor-based device (processor includes a memory) in Paragraph [044]).
However Schweitzer’ does not explicitly teach receiving user settings of a blocking region on the power line to mask locations on the power line that produce traveling waves under normal operating conditions; and
providing a blocking region alarm when the blocking region indicates abnormal operating conditions.
However, Seminario teaches r receiving user settings of a blocking region on the power line to mask locations on the power line that produce traveling waves under normal operating conditions (FIG.1 Item 20 22 & 50 discloses multimedia user interface is for interacting with a user and for communicating events, such as alarms and instructions to the user in Paragraph [055]); and
providing a blocking region alarm when the blocking region indicates abnormal operating conditions (FIG.1 Item 20 & 22 discloses multimedia user interface is for interacting with a user and for communicating events, such as alarms and instructions to the user in Paragraph [055]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a calculating a fault location in an electric power transmission as taught by Schweitzer to further utilize a multimedia user interface as taught by Seminario in order to interacting with a user and for communicating events, such as alarms in Paragraph [0055]).

28	Regarding to claim 19, Schweitzer discloses the non-transitory, computer-readable medium of claim 18. 
However Schweitzer’ does not explicitly teach instructions configured to be executed by one or more processors to cause operations comprising resetting a counter of a blocking region after a predetermined period of time to at allow monitoring of a daily event total in the blocking region.
However, Seminario teaches instructions configured to be executed by one or more processors to cause operations comprising resetting a counter of a blocking region after a predetermined period of time to at allow monitoring of a daily event total in the blocking region. (FIG.1 Item 20 22 & 50 discloses multimedia user interface and CPU to perform calculations necessary to determine power usage and to control the overall operations of the IED 10 in Paragraph [055]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a calculating a fault location in an electric power transmission as taught by Schweitzer to further utilize a multimedia user interface as taught by Seminario in order to interacting with a user and for communicating events, such as alarms in Paragraph [0055]).

29	Regarding to claim 20, Schweitzer discloses the non-transitory, computer-readable medium of claim 17.
However Schweitzer’ does not explicitly teach wherein the user settings comprise: 
a first user setting of a blocking location;
a second user setting of a blocking radius;
a third user setting of a blocking region alarm threshold, different than a line monitoring alarm threshold of the bins outside of the blocking region.
However, Seminario teaches wherein the user settings comprise: 
a first user setting of a blocking location (FIG.1 Item 20 22 & 50 discloses multimedia user interface 22);
a second user setting of a blocking radius (FIG.1 Item 20 22 & 50 discloses multimedia user interface 22);
a third user setting of a blocking region alarm threshold, different than a line monitoring alarm threshold of the bins outside of the blocking region (FIG.1 Item 20 22 & 50 discloses multimedia user interface 22 is shown coupled to the CPU 50 in FIG. 1 for interacting with a user and for communicating events, such as alarms and instructions to the user.in Paragraph [055]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a calculating a fault location in an electric power transmission as taught by Schweitzer to further utilize a multimedia user interface as taught by Seminario in order to interacting with a user and for communicating events, such as alarms in Paragraph [0055]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101.  The examiner can normally be reached on 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868